Citation Nr: 0638616	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from February 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals on appeal 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims exposure to combat stressors, including 
receiving small arms and mortar fire, receiving sniper fire 
and seeing other soldiers killed or wounded.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. See 38 C.F.R. § 3.304(f) (2006); Moreau 
v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in- 
service stressors, and the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In several statements submitted during the course of this 
appeal, the veteran asserts that he is unable to remember 
specific names or dates of any claimed stressors.  However, 
the veteran has provided some service records regarding 
operations in which his unit participated.  One such record 
titled, "Combat History - Expedition-Awards Record" lists 
several operations in which he took part, including Operation 
Hoang Deiu in April of 1971 and Operation Scotch Orchard in 
April of 1971.  These records show that the veteran was 
assigned to First Battalion, Eleventh Marine Regiment.  The 
veteran's DD-214 indicates  that his military occupational 
specialty (MOS) was field artillery canoneer.

Based upon the information the veteran has provided regarding 
operations in which his unit participated, the RO should have 
the U.S. Marine Corps Historical Center (USMCHC) attempt to 
verify his alleged stressors.  If verified, the veteran 
should be afforded a VA psychiatric examination to obtain a 
medical opinion indicating whether it is at least as likely 
as not that he has PTSD as a result of a confirmed stressor.





Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the veteran's service 
personnel records to corroborate the 
dates, places and locations of service in 
Vietnam.

2.  Prepare a letter asking the USMCHC to 
provide any available information that 
might corroborate stressors that the 
veteran claims to have been exposed to 
during his service, including exposure to 
small arms and mortar fire and the deaths 
and injuries of soldiers.  In particular, 
the RO should obtain information regarding 
participation by the veteran's unit, the 
First Batalion, Eleventh Marine Regiment 
in Operation Hoang Deiu and Operation 
Scotch Orchard in April of 1971 and any 
stressors to which the veteran may have 
been exposed during these operations.  Any 
personnel records and a copy of this 
remand should be sent to USMCHC along with 
any request for verification of stressors.

3.  If sufficient information is obtained 
verifying the veteran's alleged 
stressor(s), schedule him for a VA 
psychiatric examination.  The examiner is 
asked to answer the following questions?
	
a.	Doest the veteran currently have 
PTSD?

b.	 If so, is it at least as likely as 
not (50 percent or greater 
likelihood) that the veteran's PTSD 
is the result of the stressor(s) that 
were confirmed or, if related to 
combat, presumed confirmed.  The 
examiner should review the claims 
file and indicate in the examination 
report  that such a review was 
performed.

4.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


